Citation Nr: 1743378	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-27 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign positional vertigo (claimed as equilibrium problems), to include as secondary to service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1951 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a November 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for benign positional vertigo is addressed in the REMAND portion of the decision below and is REMANDED          to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates that the Veteran's diabetes mellitus is not related to his service and is not caused or aggravated by his service-connected bilateral hearing loss disability and/or tinnitus.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's post service treatment records and VA examination reports are of record.  The Veteran was provided a Board hearing and   a transcript of the hearing is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board notes that the Veteran's service treatment records (STRs) are not available and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  In this case, the RO attempted to  obtain additional records by alternative means.  In March 2011, the RO advised    the Veteran that his STRs were destroyed in a fire and requested that he submit    any relevant documents in his possession.  In June 2014, the RO received some        of the Veteran's service treatment records; however only his December 1953 separation examination was included.  

The Board acknowledges its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision" when serviced records are lost or missing.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, an addendum opinion was obtained.  In addition, although a copy of   the July 2015 medical opinion pertaining to diabetes referenced by the July 2015 statement of the case (SOC) and August 2016 supplemental statement of the case (SSOC) was not obtained, it appears that the July 2015 medical opinion did not in fact pertain to diabetes as it only pertained to the Veteran's claim for benign positional vertigo.  Moreover, it seems the RO mistakenly referenced the wrong date for the medical opinion pertaining to diabetes in the August 2016 SSOC.  In this regard, the correctly dated medical opinion pertaining to diabetes is the April 2016 opinion and the language from the incorrectly referenced July 2015 medical opinion cited in the August 2016 SSOC is actually directly from the April 2016 medical opinion, which   is contained in the record.  In any case, the claims file was annotated to reflect the nonexistence of the July 2015 medical opinion pertaining to diabetes and the Veteran was notified of such.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes        that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service-connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation      of the disability.  Davis v. Prinicpi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for bilateral hearing loss and tinnitus.  He claims that the stress from his ongoing hearing loss and increasing tinnitus have aggravated his diabetes mellitus beyond normal progression such that service connection for diabetes is warranted on a secondary basis.

The record reflects a current diagnosis of diabetes mellitus, type II as early as November 2010 and confirmed in January 2011; thus, the remaining question before the Board is whether that disability is related to service or to a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

As mentioned, the Veteran's service treatment records are not available beyond his 1953 separation examination.  However, the Board notes that the Veteran's December 1953 separation examination revealed that he had no significant abnormalities on physical examination and his urinalysis showed no sugar present.  Post-service VA treatment records reveal that the Veteran's has sought treatment for his diabetes since 2010 and has continued to be treated by VA.  In this regard, treatment has consisted of medication management and education regarding diabetes.  Moreover, VA treatment records dated March 2017 reveal that the Veteran's diabetes is controlled. 

In November 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran developed an elevated blood sugar and was diagnosed with diabetes and that since being told of his diabetes, the Veteran has been following a diet, exercising, and his home blood glucose monitoring (HGMB) has revealed a reduction in blood sugars.  The examiner diagnosed diabetes mellitus as of January 2011 and opined that the Veteran's diabetes mellitus is not secondary to stress.  In support, the examiner explained that the Veteran was separated from service in 1953 and the first available medical record for diabetes is 57 years after separation.  Further, the examiner explained that diabetes is caused by impaired insulin release and insulin resistance.  The examiner also stated that the Veteran has risk factors of obesity and aging.  Moreover, the examiner explained that stress, along with other factors, can cause transient glucose elevations but it is not an etiology for diabetes. Additionally, he stated there are no records indicating that the Veteran suffers from stress.

In April 2016, an addendum opinion was obtained as to whether the Veteran's diabetes mellitus was secondary to the Veteran's hearing loss and tinnitus.             The examiner opined that the Veteran's diabetes mellitus was less likely than        not secondary to his service-connected hearing loss and tinnitus.  The examiner explained that in prediabetes-which can lead to type II diabetes-and in type II diabetes, your cells become resistant to the action of insulin, and your pancreas is unable to make enough insulin to overcome this resistance.  Further, he explained that instead of moving into your cells where it is needed for energy, sugar builds up in your bloodstream.  He stated that it is uncertain as to exactly why this happens; although, as in type I diabetes, it is believed that genetic and environmental factors play a role in the development of type II.  Moreover, he stated that being overweight is strongly linked to the development of type II diabetes, but not everyone with type II is overweight.  Therefore, the examiner concluded that according to the medical literature, the Veteran's hearing loss and tinnitus would play no causal role in the development of his diabetes mellitus, type II. 

In June 2017, an addendum opinion was obtained from the April 2016 examiner. The examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the Veteran service, and was less likely than not worsened beyond normal progression by his service-connected hearing loss and/or tinnitus, to include the reported stress that the Veteran alleges results from those conditions.  In support, the examiner stated that the Veteran's December 1953 separation examination revealed that he had no significant abnormalities on physical examination and his urinalysis showed no sugar present.  The examiner referenced a December 2010       VA treatment note in which the Veteran was informed that he had diabetes mellitus.  However, the examiner noted that the Veteran stated that he did not know he had diabetes mellitus and that the Veteran's laboratory values were reviewed with him, which indicated that he had diabetes mellitus.  

The examiner also referenced the Veteran's glucose and A1C values from VA treatment records dated from the time of his diagnosis in January 2011 to the most recent in March 2017.  Further, the examiner noted that an expert committee on the diagnosis and classification of diabetes mellitus recommended placing individuals 
in one of three categories based upon the fasting plasma concentration, A1c, or 2-h OGTT (75 gram glucose load) normal-fasting plasma glucose (FPG) < (less than) 100 mg/dl (5.6 mmol/L).  He noted that fasting is defined as no caloric intake for at least eight hours.  Further, he noted a diagnosis of diabetes mellitus requires FPG     at or above 126 mg/dl (7.0 mmol/L), A1c of 6.5 percent, a two-hour value in an OGTT (2-h PG) at or above 200 mg/dl (11.1 mmol/L), or a random (or "casual") plasma glucose concentration of 200 mg/dl (11.1 mmol/L) in the presence of symptoms.  He also stated that the diagnosis of diabetes must be confirmed on a subsequent day by repeat measurement, repeating the same test for confirmation.  He commented that the diagnosis of diabetes mellitus is made on objective laboratory determinations according to the established criteria.  

Further, the examiner stated that there was no evidence that the Veteran had    diabetes mellitus during the time he was on active duty as his 1953 separation physical examination, notes on the separation examination, and the urinalysis at       the time of the Veteran's discharge would not have prompted a medical provider       to conduct further investigations in order to determine if the Veteran had diabetes mellitus.  As to aggravation, the examiner explained that the Veteran's A1C determinations reflect overall glucose control.  He stated that the values that the Veteran has had since his diagnosis in 2011 have been more or less the same and generally reflect good control of his diabetes mellitus.  As such, the examiner explained there has been no deterioration of the Veteran's diabetes mellitus and    thus, no aggravation arising from the Veteran's service-connected hearing loss 
and/or tinnitus, to include the reported stress the Veteran has alleged that results     from those conditions.  In addition, the examiner also reviewed the article submitted by the Veteran regarding diabetes, stress, anxiety, and depression.  However, the examiner stated that the article shed no conflicting information which has challenged the documented clinical control that the Veteran has had related to his diabetes mellitus. 

The Board finds the April 2016 and June 2017 VA examiner's opinion to be highly probative.  The Board notes that the VA examiner considered the Veteran's history and referenced treatment reports, and the opinion contained adequate rationale for the conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no probative medical opinion to the contrary.

While the Veteran believes that his diabetes is related to service or his service-connected hearing loss and tinnitus, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of diabetes is not capable         of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of diabetes mellitus is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In summary, the probative evidence does not reflect the Veteran had diabetes mellitus in service or within the year following discharge from service, and the    most probative evidence indicates the Veteran's diabetes mellitus is not related to service or caused or aggravated by his service-connected hearing loss and tinnitus, to include the reported stress resulting from those conditions as alleged by the Veteran.  Accordingly, the claim for service connection for diabetes mellitus is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.




REMAND

While further delay is regrettable, additional development is needed prior to adjudication of the Veteran's claim for benign positional vertigo.

In correspondence dated August 2017, the Veteran contends that his VA primary care physician has prescribed additional medication in an effort to control his benign positional vertigo.  In this regard, the Veteran stated he has been prescribed Meclizine HCL (25 mg) which he is required to take four times daily. A review      of the Veteran's VA treatment records dated through June 2017 contains no such mention of the additional prescription, suggesting the medication was prescribed recently.  As such, remand is warranted to obtain ongoing VA medical treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records dating since June 2017, to include treatment from Bay Pines VA medical center.  If no records exist, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


